                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

SHERECIA WILLIS, Individually and as   )
Next Friend, Parent and Natural Guardian
                                       )
of Minor Child, CW,                    )
                                       )
          Plaintiff,                   )
                                       )
     v.                                )                 CV 117-015
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
          Defendants.                  )
                                  _________

                                           ORDER
                                           _________

       Because of an agreement concerning the production of documents, the Court GRANTS

the Joint Motion for Continuance, (doc. no. 160), CANCELS the October 26th hearing, (doc. no.

155), and DENIES WITHOUT PREJUDICE the motion to quash subpoenas and for a

telephonic hearing, (doc. nos. 157, 159). The Court’s ruling does not constitute a waiver of

Movants objections to the subpoenas.

       SO ORDERED this 24th day of October, 2018, at Augusta, Georgia.
